COURT OF APPEALS OF VIRGINIA


Present: Judges Frank, McClanahan and Senior Judge Willis


DENNIS E. BELLAMY
                                                                MEMORANDUM OPINION*
v.     Record No. 0843-06-4                                          PER CURIAM
                                                                   OCTOBER 10, 2006
FOOD LION LLC #1226 AND
 DELHAIZE AMERICA, INC.


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Dennis E. Bellamy, pro se, on brief).

                 (William B. Pierce, Jr.; David G. Browne; William B. Pierce &
                 Associates, PLLC, on brief), for appellees.


       Dennis E. Bellamy appeals a decision of the Workers’ Compensation Commission

finding that he failed to prove he sustained an injury by accident arising out of and in the course

of his employment on September 10, 2004. We have reviewed the record and the commission’s

opinion and find that this appeal is without merit. Accordingly, we affirm for the reasons stated

by the commission in its final opinion. See Bellamy v. Food Lion LLC #1226, VWC File

No. 220-92-38 (Feb. 15, 2006). We dispense with oral argument and summarily affirm because

the facts and legal contentions are adequately presented in the materials before the Court and

argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.